COLLET, Circuit Judge.
This action constitutes a consolidation of seven separate actions against the defendant, Ford, Bacon & Davis, Inc., filed by more than 1800 of its employees in the District Court for the Eastern District of Arkansas claiming in excess of one million dollars in overtime compensation, liquidated damages, and attorney fees under the Fair Labor Standards Act of 1938.1 Ford, Bacon & Davis, Inc., operated the Government-owned Arkansas Ordnance Plant in Pulaski County, Arkansas, under a cost-plus-a-fixed-fee contract with the Government for the production of munitions of war for Government use in World War II. This consolidated cause was submitted to the District Court on motion for summary judgment. At the hearing on that motion it was stipulated that the motion raised no *731disputed issues of fact. The motion was sustained. The District Court filed as its memorandum opinion in this case its opinion in the previously determined similar case, Barksdale v. Ford, Bacon & Davis, Inc., reported in 70 F.Supp. 690. Many of the same issues were presented to the trial court in this case as were presented in the trial court in United States Cartridge Co. v. Powell et al., 8 Cir., 174 F.2d 718. On the appeal in this case the same determinative questions were presented in this court as were presented on appeal in the Powell case. This case, like the Powell case, was held under submission awaiting a decision of the case of Kennedy v. Silas Mason Co. by the Supreme Court. Upon the remand of Kennedy v. Silas Mason Co., 334 U.S. 249, 68 S.Ct. 1031, the previous submission of this cas-e was set aside and this cause was set for rehearing and reargument before this Court en banc with the Powell case. The Powell case has, as indicated above, been decided by our opinion filed today. The substantive issues are the same in this and the Powell case. Our opinion in the Powell case is therefore controlling here. For the reasons stated in that opinion, the order of the District Court dismissing plaintiffs’ complaints is affirmed.